Wyly, J.
The plaintiff sues to annul the judgment obtained by the defendant against him on the fourteenth April, 1869, on the ground that said judgment was obtained fraudulently and upon false evidence. The court gave judgment for the plaintiff and tho defendant appeals.
*261Several defenses are urged; but the. most effectual one is, tho prescription announced in article 613, Codo of Practice, which limits the action of nullity for fraud to the period of one year after the fraud has been discovered. The judgment was signed on the nineteenth April, 1869.
Notice of the fi. fa. issued on said judgment was served on tho plaintiff, P. O. Peyroux, in person, on the twenty-ninth Slay, 1869. He certainly had notice of the judgment and of the fraud, if such there was, on the ninth November, 1869, when he applied for rehearing, the judgment being then signed since nineteenth April, 1869.
This suit was not filed till the thirtieth December, 1870. llore than one year from the discovery of the fraud, if any, had, therefore, elapsed before this action of nullity was instituted.
It is therefore ordered that the judgment appealed from ho annulled, and that plaintiff’s demand he rejected with costs of both courts.
Rehearing refused.